The motion of the United States for leave to file a supplemental complaint herein is granted. The motion of California to dismiss the case is denied and California is allowed 60 days to answer. Both parties, should they so desire, are allowed 60 days to file additional exceptions to the Special Master's Report filed on November 10, 1952, together with briefs in support of the exceptions already filed and such additional exceptions, if any. The Chief Justice and Mr. Justice Clark took no part in the consideration or decision of these motions.